Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton.
Mediante un recurso de certiorari comparece ante nos el Ministerio Público y solicita que revoquemos una resolu-ción del Tribunal Superior, Sala de Aguadilla, que, al am-pararse en el derecho de todo acusado a descubrir prueba, autoriza a la defensa a contratar un psicólogo perito para evaluar a una menor de cinco (5) años, alegada víctima de actos lascivos e impúdicos. La opinión mayoritaria revoca el dictamen del tribunal de instancia y adopta un estándar de “clara necesidad” como requisito esencial para poder so-meter a una persona a un examen psicológico. Por conside-*771rar que, al requerirle a todo acusado una demostración previa de “clara necesidad”, limita innecesariamente la discreción de los tribunales para evaluar este tipo de peti-ción y socava el derecho del acusado a defenderse, disentimos.
HH
Como parte del procedimiento de descubrimiento de prueba, Héctor Arocho Soto, acusado de infringir el Art. 105 del Código Penal, 33 L.P.R.A. see. 4067 (actos lascivos e impúdicos), solicitó permiso del Tribunal Superior para que un perito psicólogo contratado por él le hiciera una evaluación psicológica a la alegada víctima. Su solicitud se basó fundamentalmente en el caso Pueblo v. Canino Ortiz, 134 D.P.R. 796 (1993), que dispone que el testimonio peri-cial sobre la condición psicológica de un niño abusado sexualmente es admisible en un juicio. El Ministerio Pú-blico se opuso a la solicitud al alegar que la defensa no había justificado el motivo o pertinencia de dicha evaluación.
Fundamentándose en el derecho del acusado a infor-marse y prepararse adecuadamente, y en Pueblo v. Canino Ortiz, supra, el tribunal de instancia autorizó al perito a evaluar a la menor. Luego de celebrar una vista, el tribunal declaró sin lugar una moción de reconsideración del Ministerio Público. En esta última resolución, incluyó una orden protectora que había de ser observada durante la evaluación de la menor, la cual establece un procedimiento riguroso para salvaguardar los derechos de las partes. Esta incluye lo siguiente: (1) que la menor será evaluada por un psicólogo; (2) que no se llevará a cabo un interroga-torio ni una deposición durante la evaluación; (3) que la menor será llevada por su madre y acompañada por una representante de fiscalía; (4) que la defensa informará la fecha de evaluación con, por lo menos, quince (15) días de *772antelación y proveerá los gastos de transportación de los tutores; (5) que se le proveerá una copia de la evaluación psicológica al Ministerio Público; (6) que de ser necesaria cualquier autorización u orden deberá consultarse al tribunal; (7) que podrá estar presente un psicólogo del Estado el día de la evaluación, y (8) que no podrán estar presente en la evaluación el abogado de la defensa, el acusado ni nin-guna otra persona que no sea la madre de la niña, la re-presentante legal de fiscalía o cualquier persona autori-zada por la madre.
Por entender que esta resolución provee un balance ade-cuado entre el derecho a la intimidad de la menor y el derecho del acusado a prepararse adecuadamente piara el juicio, por lo que resulta innecesario requerirle al acusado que demuestre con claridad su necesidad de examinar a la víctima, disiento de la opinión mayoritaria.
hH HH
Como bien expresa la opinión de la mayoría, el derecho del acusado al descubrimiento de prueba es “consustancial al derecho de todo acusado a defenderse [de] un proceso criminal en su contra”. Pueblo v. Echevarría Rodríguez I, 128 D.P.R. 299, 324 (1991). Véanse:; Pueblo v. Tribunal Superior, 102 D.P.R. 470 (1970); Hoyos Gómez v. Tribunal Superior, 90 D.P.R. 201, 204 (1964). Aunque es de amplia base estatutaria, este derecho está cobijado además por la Carta de Derechos de nuestra Constitución. Pueblo v. Rodríguez Sánchez, 109 D.P.R. 243, 246 (1979). Ambas fuen-tes le conceden al acusado diversos mecanismos para infor-marse del procedimiento en su contra y, de este modo, prepararse adecuadamente.
No obstante ello, hemos reconocido que el derecho del acusado a descubrir prueba no es absoluto. Pueblo v. Dones Arroyo, 106 D.P.R. 303 (1977). Al evaluar toda solicitud de descubrimiento, los tribunales debemos cerciorarnos de *773que se mantenga siempre un balance adecuado entre, por un lado, el interés del acusado en preparar su defensa ade-cuadamente, y por otro, el interés del Ministerio Público en la confidencialidad e intimidad de las alegadas víctimas. Conscientes de ello, en Pueblo v. Rodríguez Sánchez, supra, pág. 248, expresamos:
El descubrimiento de prueba en el proceso criminal debe enan-charse hasta donde permita la competencia entre el interés del acusado en su defensa y la confidencialidad de determinados documentos y expedientes, moderada por una discreción judicial que habrá de decidir si la utilidad que para la defensa representa esa prueba supera los intereses del Estado y de ter-ceras personas a cuya protección va dirigida la norma de secretividad.
La discreción judicial referida ha sido, indiscutible-mente, determinante al momento de admitir o denegar el descubrimiento de prueba en casos criminales. De hecho, nuestra función al revisar dichas determinaciones se ha limitado a examinar si hubo abuso de discreción. A tales efectos, en Pueblo v. Dones Arroyo, supra, determinamos que el juez de instancia no había abusado de su discreción al denegar una petición para descubrir prueba del Ministerio Fiscal. Id., pág. 314. Por otro lado, en Meléndez, F.E.I., 135 D.P.R. 610, 622 (1994), dispusimos que siempre que los tribunales se cercioren de que existe justificación para el ejercicio de dicha discreción,
...no exist[irá] impedimento para que un magistrado, a soli-citud del Ministerio Público, ordene la citación y comparecencia de un sospechoso o imputado a una vista ... para que [éste] ... sea sometido al examen de que se trate, estando facultado el tribunal para ordenadlo] a someter el espécimen o muestra solicitada de entender el magistrado que existe justificación para ello.
... Más aún, en los casos apropiados, podrán proveerse las órdenes protectoras que sean necesarias para evitar la onerosi-dad en los procesos y la opresión de los sospechosos e imputados.
Precisamente, esto fue lo que hizo el tribunal de instan-*774cía en el caso de marras. Luego de evaluar la solicitud del acusado, el tribunal determinó que para salvaguardar su derecho a defenderse adecuadamente era necesario autori-zar el descubrimiento solicitado. Al mismo tiempo, y para proteger el derecho a la intimidad de la menor, emitió una orden protectora que disponía cómo habría de llevarse a cabo el examen psicológico. No obstante ello, la mayoría consideró que, al no requerirle al acusado una demostra-ción de que tenía una clara necesidad de llevar a cabo tal examen, dicho tribunal incurrió en un abuso de discreción. Discrepamos.
H — I l-H I — i
Aunque coincidimos con la opinión mayoritaria en que, bajo ciertas circunstancias, el derecho del acusado al des-cubrimiento de prueba debe ceder ante el derecho a la in-timidad de la alegada víctima del delito, consideramos que exigirle al acusado una demostración previa de “clara ne-cesidad”, “interés apremiante” o “necesidad imperiosa” es en extremo injusto y oneroso para éste, además de innecesario. No importa cómo se le describa, el criterio adoptado por la mayoría es, para todos los efectos prácti-cos, el de interés apremiante. En otras palabras, se trata del “mismo perro con distinto collar”. Veamos.
En apoyo de su determinación, la opinión mayoritaria dispone que la gran mayoría de las jurisdicciones estatales ha exigido que el acusado demuestre una clara necesidad de llevar a cabo un examen pericial de la alegada víctima como requisito sine qua non para ordenarlo. A la luz de ello, concluye que en una jurisdicción como la nuestra, donde el derecho a la intimidad es de tan alto rango, este requisito debe adoptarse. Estos casos no son, sin embargo, directamente aplicables al caso de marras. Si bien en el caso de autos el propósito ulterior de llevar a cabo un exa-men psicológico era impugnar la credibilidad de la menor, *775en todos los casos citados por la mayoría la solicitud para ordenar a la víctima a someterse a un examen psicológico tenía el único propósito de impugnar su capacidad para declarar en el juicio. Véanse, e.g.: Kitchen v. State, 607 S.W.2d 345 (1980); Moor v. State, 709 P.2d 498 (Alaska 1985); State v. Demos, 619 P.2d 968 (Wash. 1980); Ballard v. Superior Court of San Diego County, 410 P.2d 838 (Cal. 1966).
Nos llama la atención que en la gran mayoría de estos casos el criterio rector utilizado por los tribunales es el de "interés apremiante” (compelling interest). Véanse, e.g.: State v. Demos, supra; Ballard v. Superior Court of San Diego County, supra. Al apoyar su tesis en estos casos, la opinión mayoritaria, en efecto, adopta el requisito de “in-terés apremiante”, independientemente de que lo describa como “clara necesidad”.
En Puerto Rico una solicitud, como la presentada en los casos citados por la mayoría, sería improcedente no por falta de una demostración de “clara necesidad”, sino más bien porque no lo permitiría la Ley Núm. 42 de 7 de junio de 1988, que enmendó la Regla 37 de Evidencia, 32 L.PR.A. Ap. IV, relativa a la descalificación de testigos. Dicha enmienda dispuso que, a modo de excepción, el tribunal no examinara la capacidad del testigo para compren-der la obligación de decir la verdad cuando el testigo fuera la víctima de un delito sexual y éste no hubiera cumplido catorce (14) años de edad. 32 L.P.R.A. Ap. IV.(1) Esta dispo-sición, no existente en las jurisdicciones estatales citadas por la mayoría, prácticamente coartó el derecho de todo acusado a contrainterrogar a su alegada víctima para im-pugnar su competencia como testigo.
Ante esta realidad —única en Puerto Rico— no conce-derle al acusado (salvo luego de una demostración de “cla-*776ra necesidad”) el derecho a examinar a la menor, socavaría enormemente el derecho del acusado a defenderse adecuadamente. Ello es así, puesto que impugnar la credi-bilidad de la alegada víctima de un delito sexual constituye muchas veces la única defensa disponible para el acusado en estos casos.
Cabe señalar, sin embargo, que a pesar de aplicarse la jurisprudencia estatal al caso de autos, ésta no resultaría incompatible con la determinación del tribunal de instan-cia, puesto que lo que ha resuelto la gran mayoría de las jurisdicciones estatales es que los tribunales de instancia tendrán discreción para conceder o no este tipo de solicitud. En el ejercicio de su discreción y tomando las debidas precauciones, el tribunal de instancia —en el caso de marras— optó por concederle a la defensa la solicitud requerídale. Consideramos prudente dicha determinación y le otorgaríamos deferencia.
Una vez más, reconocemos que hay veces en que el de-recho del acusado al descubrimiento de prueba choca con el derecho de la alegada víctima a su intimidad, pero enten-demos que aquí este último derecho queda adecuadamente protegido mediante la orden protectora. Por estas razones, reiteramos que, independientemente de si se le requiere al acusado demostrar un “interés apremiante”, una “clara ne-cesidad” o una “necesidad imperiosa”, la decisión de este Tribunal es injusta y onerosa, y socava el derecho del acu-sado a defenderse en este proceso criminal que se ha ini-ciado en su contra.
Por todo lo anterior, disentimos.

 Nótese que lo que prohíbe esta regla es impugnar la capacidad —y no la credibilidad — de un testigo menor de catorce (14) años que fue víctima de un delito sexual.